Citation Nr: 1825192	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to August 24, 2001, for the award of entitlement to service connection for right shoulder rotator cuff tendonitis and acromioclavicular (AC) osteoarthritis.

2.  Entitlement to an effective date prior to February 6, 2012, for the award of entitlement to service connection for osteoarthritis of the left AC joint.

(The matter of whether an August 22, 1985, decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a bilateral shoulder disorder, should be revised or reversed on the basis of clear and unmistakable error (CUE), is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1981 and from August 1990 to October 1990.  He also had reserve service from July 1981 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in April 2011, October 2011, and October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is included in the electronic claims file.

The matters of whether the RO rating decisions dated in May 2002, April 2011, January 2013, and October 2013 should be revised or reversed on the basis of CUE are referred to the RO for any appropriate action to afford the Veteran instructions and an opportunity to file formal claims on the required standardized form.



FINDINGS OF FACT

1.  No communication or medical record received prior to August 24, 2001, may be interpreted as a formal or informal petition to reopen the claim of entitlement to service connection for right shoulder rotator cuff tendonitis and AC osteoarthritis.

2.  No communication or medical record received prior to February 6, 2012, may be interpreted as a formal or informal petition to reopen the claim of entitlement to service connection for osteoarthritis of the left AC joint.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to August 24, 2001, for the award of service connection for right shoulder rotator cuff tendonitis and AC osteoarthritis have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for the assignment of an effective date prior to February 6, 2012, for the award of service connection for osteoarthritis of the left AC joint have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's earlier effective date claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103(c)(2) (2017) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In written statements of record as well as during his August 2017 Board hearing, the Veteran asserted that he was entitled to an effective date prior to August 24, 2001, for the award of entitlement to service connection for right shoulder rotator cuff tendonitis and AC osteoarthritis.  The Veteran also indicated that he seeks entitlement to an effective date prior to February 6, 2012, for the award of entitlement to service connection for osteoarthritis of the left AC joint.  He has repeatedly contended that his benefits should go back to July 1981 when his initial claim for service connection of a bilateral shoulder disorder was filed.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

The effective date for an award of disability for reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(r) (2017).  The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)). 

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Thus, for a claim filed prior to March 24, 2015, such as in this appeal, the standardized form was not required.

For this appeal, the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

Service treatment records detailed treatment for shoulder injuries.  His July 1972 enlistment examination report noted a scar on the right upper arm with a normal clinical evaluation of the upper extremities.  In May 1973, a left shoulder sprain was treated conservatively.  The Veteran had right shoulder complaints in May 1975.  In September 1975, he underwent an orthopedic consultation due to complaint of symptoms compatible with right shoulder subluxation.  He had a pre-service history of removal of a calcium deposit of the right shoulder that, according to the examiner, most probably represented a myositis ossificans of the brachialis muscle.  His physical examination revealed no evidence of subluxation, no palpable mass, normal strength of the biceps and triceps, and a normal radial nerve.  A September 1975 X-ray report revealed no gleno-humeral defect.  He was deemed fit for commissioning without restriction.  He was seen in May and September 1976 with report of a history of a mild AC injury while playing rugby.  Physical examination of the right shoulder demonstrated mild "step off."  A May 1976 X-ray report revealed only slight elevation of the tips of the clavicles on both sides.  He was assessed with a moderate, old subluxation injury treated with physical therapy.  In the June 1981 service separation examination report and Report of Medical History, he discussed a history of frequent pain and limited motion in both shoulders, but physical examination indicated a normal clinical evaluation of the upper extremities.

In July 1981, the Veteran originally filed a claims for entitlement to service connection for AC separation in each shoulder that onset while he was a cadet at West Point.

During an October 1982 VA examination, the Veteran reported that he injured both shoulders playing football at West Point and was treated for AC separation.  Full range of motion in both shoulders was shown on physical examination.  The examiner diagnosed dislocation of AC joints, symptomatic at times.  An October 1982 VA X-ray report detailed that films were technically poor, as they are underpenetrated.  There was no dislocation seen in either shoulder but a small bony fragment in the left AC joint was noted.

In a February 1983 rating decision, the RO denied entitlement to service connection for dislocation of both shoulders.  The RO determined that dislocation of both shoulders was not shown to have incurred in or aggravated during service.

In his January 1984 notice of disagreement, October 1984 substantive appeal, and March 1985 RO hearing transcript, the Veteran asserted that he has permanent physical damage to his shoulders due to injuries and required Cadet training during his time at West Point as well as his duties during active service in the Army. 

In a July 1984 letter, a private physician, C. W. K., M. D., detailed that he originally examined the Veteran in December 1981.  It was noted that during a June 1982 office visit, the Veteran complained of chronic shoulder problems since playing football at West Point.  The physician diagnosed rotator cuff tendonitis.  It was further indicated that the Veteran continued to bilateral shoulder difficulties in April and May 1984.  The diagnosis was chronic rotator cuff tendonitis.  The physician noted that the Veteran had significant residual disability from chronic rotator cuff tendonitis and early degenerative change in the AC joint of both shoulders, opining that it was all a residual of his football activities at West Point.  In an additional May 1985 letter, the physician reiterated that the Veteran continued having recurrent problems with rotator cuff tendonitis, secondary to his injuries sustained playing football at West Point and other injuries sustained while in the Army. 

In an August 1985 decision, the Board denied entitlement to service connection for a bilateral shoulder disorder.  The Board found that shoulder injuries in service reported in 1973 and 1976 were acute and transitory episodes and did not result in a chronic disability of the shoulders.  It further found that rotator cuff tendinitis, dislocation of the AC joints, and degenerative changes of the AC joints were first shown after service and are not causally related to any incident of service.  The Board notes that the August 1985 Board decision is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 20.1100(a), 20.1104, 20.1105 (2017).

On August 24, 2001, the Veteran filed a petition to reopen his claim of entitlement to service connection for a right shoulder disorder, to include AC separation and reduced range of motion. 

In a May 2002 rating decision, the RO denied reopening the claim of entitlement to service connection for a right shoulder disorder.

In a June 2003 statement, C. W. K., M. D., indicated that repeated incidences of injury to the Veteran's left and right shoulders more likely than not have contributed to his condition and should be determined to be service connected.  The physician highlighted that repetitive blunt trauma to the shoulders, such as playing football and rugby would ultimately result in progressive problems with the involved joints as time passes.  The physician concluded that it was more probable than not that the Veteran's current problems were related to his past history of playing football and rugby and undergoing repetitive traumas.  An August 2004 private right shoulder MRI report revealed degenerative changes at the AC joint and mild impingement at the junction of the supraspinatus muscle and tendon with no tear. 

A December 2006 VA right shoulder X-ray revealed degenerative changes of the AC joint.  In a January 2007 VA medical opinion, a VA examiner concluded that the right shoulder was not service-connected, as there was no clinical history of right AC separation while at West Point, except one visit.  In a January 2008 VA medical opinion, a VA examiner opined that right AC separation caused by a football injury at West Point was less likely as not (50/50 probability) aggravated by right AC separation.  In the cited rationale, the examiner indicated that there was a lack of clinical documentation related to right AC separation at the time of the injury.  However, in an additional December 2010 VA medical opinion, the examiner opined that it was at least as likely as not that the right shoulder condition was caused by injury during service.  In the cited rationale, the examiner highlighted that a chronically dislocated AC joint could lead to abnormal stress across the shoulder joint causing rotator cuff disease and chronic shoulder pain and disability. 

In an April 2011 rating decision, the RO granted entitlement service connection for right shoulder rotator cuff tendonitis and AC osteoarthritis, assigning a 20 percent rating, effective August 24, 2001.  In June 2011, the Veteran filed a timely notice of disagreement with the effective date assigned in the April 2011 rating decision.  He asserted that his benefits should go back to 1981 when his initial claim was filed.  

In an October 2011 rating decision, the RO denied entitlement to an earlier effective date of service connection for right shoulder rotator cuff tendonitis and AC osteoarthritis.  It was noted that the Veteran did not submit a claim to reopen service connection for the right shoulder disorder until August 24, 2001, which was years after the last prior final denial in the August 1985 Board decision.  Under 38 C.F.R. § 3.400(q)(2), the date of service connection was the date of the reopened claim, as it was received after the prior appeal period had expired and the prior denial was final.  In November 2011, the Veteran file a notice of disagreement concerning the denial of an earlier effective date for his right shoulder disorder.

On February 6, 2012, the Veteran filed a petition to reopen his claim of entitlement to service connection for a left shoulder disorder.

In a February 2012 statement, C. W. K., M. D. again opined, based on over 30 years of orthopedic surgery experience, that the Veteran's right shoulder symptoms in May 1982 as a result of injuries experienced in his Army medical records in 1976 were at least equal to if not greater than what was later granted in a disability rating effective in 2001.  It is his medical opinion this same rating should have been granted when the Veteran was released from active duty.

In a January 2013 rating decision, the RO denied entitlement to service connection for osteoarthritis of the left AC joint.  Additional VA treatment records dated from 2009 to 2014 showed continued treatment, including physical therapy and injections, for bilateral shoulder disorders.  Private treatment notes detailed that the Veteran underwent arthroscopy of the right shoulder with rotator cuff repair, subacromial decompression, and biceps tenodesis in July 2013.  In an October 2013 VA examination report, the examiner opined that the claimed left shoulder condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner commented that the Veteran's left shoulder condition was a progression of his left shoulder sprain while in service. 

In an October 2013 rating decision, the RO granted entitlement to service connection for osteoarthritis of the left AC joint, assigning a 20 percent rating, effective February 6, 2012.  In November 2013, the Veteran filed a timely notice of disagreement with the effective date assigned in that rating decision.  

In his July 2014 substantive appeals, the Veteran contended that his right and left shoulder conditions should be awarded back to original date of claim.  He indicated that he filed the initial claim for right and left shoulder conditions in July 1981 and filed to reopen in August 2001.  He asserted that at the time he filed the original claim the medical technology was not available to properly diagnose the conditions and highlighted that his private physician had repeatedly concluded that his shoulder conditions had not materially changed from 1981.

As noted above, under 38 C.F.R. § 3.400, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 

Considering the facts in this case in light of the above-noted legal criteria, the Board finds that the assignment of any earlier effective date is not warranted for the grants of service connection.  The date of entitlement clearly precedes the date of each reopened claim.  For instance, in July 1984 and May 1985 letters, the Veteran's private physician concluded that the Veteran continued having recurrent problems with chronic rotator cuff tendonitis and early degenerative change in the AC joint of both shoulders, secondary to his injuries sustained playing football at West Point and other injuries sustained while in the Army.  Thus, the date of each reopened claim as the later date is the controlling date for the effective dates assigned under the factual circumstances in each of these matters.  Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, the assignment of an effective date earlier than August 24, 2001, for the award of entitlement to service connection for right shoulder rotator cuff tendonitis and AC osteoarthritis as well as the assignment of an effective date earlier than February 6, 2012, for the award of entitlement to service connection for osteoarthritis of the left AC joint is legally precluded.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.



ORDER

Entitlement to an effective date prior to August 24, 2001, for the award of entitlement to service connection for right shoulder rotator cuff tendonitis and right AC osteoarthritis is denied.

Entitlement to an effective date prior to February 6, 2012, for the award of entitlement to service connection for osteoarthritis of the left AC joint is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


